






Exhibit (10.15)
Personal and Confidential




September 24, 2010




Mr. Pradeep Jotwani
(address intentionally omitted)




Dear Pradeep,


 
We would like to extend an offer to you to join Eastman Kodak Company as
President, Consumer Digital Group, Chief Marketing Officer, Eastman Kodak
Company, and Senior Vice President, Eastman Kodak Company.  We are confident
that your professional talent would be a great asset to our Company, and more
specifically, we would be pleased to have you as a member of our team.
 
This letter outlines the compensation and benefits arrangements of your offer
and employment with Kodak.
 
Position

 
Your position will be President, Consumer Digital Group, and Chief Marketing
Officer, Eastman Kodak Company.  In your capacity as President, Consumer Digital
Group, you will report to Philip J. Faraci, President and Chief Operating
Officer.  In your capacity as Chief Marketing Officer, you will report to
Antonio M. Perez, Chief Executive Officer.
 
You will be located in Palo Alto, California.
 
Employment Date

 
You will commence your employment on September 28, 2010.
 
Base Salary

 
Your base salary will be at the rate of $600,000 per year.
 
Executive Compensation for Excellence and Leadership

 
You will be eligible to participate in Kodak's short-term variable pay plan for
its management level employees, Executive Compensation for Excellence and
Leadership ("EXCEL").  Your annual target award under EXCEL will be 75% of your
base salary, making your total targeted annual compensation $1,050,000.  Your
actual award for a year will vary based on Company performance, unit
performance, your job

 
 

--------------------------------------------------------------------------------

 

 
performance, and such other criteria selected by the Company.  In the event that
your employment terminates, and under certain conditions, you may remain
eligible for a prorated EXCEL award based on your length of service during the
EXCEL performance period for that year as outlined in the Administrative Guide
that accompanies the EXCEL plan, if earned and certified by the Executive
Compensation and Development Committee (the “Compensation Committee”) of the
Board of Directors of the Company.  Your eligibility for and the final amount of
your EXCEL award in each performance period will be determined by the
Compensation Committee.  In the event that you are an officer of the Company as
defined under Section 16 of the Securities and Exchange Act of 1934, in no case
will your actual award exceed the level that the Compensation Committee
certifies.  Enclosed is a summary of the EXCEL plan.
 
One-time Signing Bonus – Stock Option Award

 
Following commencement of your employment, Kodak will grant to you, as a signing
bonus, a one-time grant of 250,000 non-qualified stock options (NQSOs).  The
grant date for this award will be the date of the next regularly scheduled
meeting of the Compensation Committee following the date on which you commence
employment.
 
The NQSOs will be issued to you under the terms of the Eastman Kodak Company
2005 Omnibus Long-Term Compensation Plan, as amended and restated January 1,
2010 (the "Omnibus Plan").  The specific terms, conditions and restrictions of
your stock option grant will be contained in an Administrative Guide and Award
Notice delivered to you within 10 days of the grant date.


One-time Signing Bonus – Restricted Stock Unit Award


Following commencement of your employment, Kodak will grant to you as a signing
bonus, a one-time grant of 100,000 Restricted Stock Units (RSUs).  The grant
date for this award will be the date of the next regularly scheduled meeting of
the Compensation Committee following the date on which you commence employment.


The RSUs will be issued to you under the terms of the Omnibus Plan.  The
specific terms, conditions and restrictions on your RSU grant will be contained
in an Administrative Guide and Award Notice delivered to you within 10 business
days of the grant date.
 
Annual Long-Term Incentive (LTI) Program

 
You will be eligible to participate in Kodak's annual Long-Term Incentive (LTI)
program under the Omnibus Plan.  Awards under the Omnibus Plan may take the form
of Leadership Stock Units (performance shares), Stock Options, Restricted Stock
Units, and/or other forms of equity as provided under the Omnibus Plan.  On an
annual basis, your management will recommend to the Compensation Committee the
amount and form of the award to be granted to you.  The target annual award
value for the position of President, Consumer Digital Group, and Chief Marketing
Officer is $1,600,000; however, the decision as to whether an award is granted
and the actual value of the award is made by the Compensation Committee on an
annual basis and is entirely within the discretion of the Compensation
Committee.  The specific terms, conditions and restrictions on any award will be
communicated to you in an Administrative Guide and Award Notice at the time of
the grant.
 

 
2

--------------------------------------------------------------------------------

 

 
Vacation
 
You will be entitled to four weeks of vacation per calendar year.  This includes
an additional vacation benefit of 40 hours provided to executives.  For 2010,
you will be entitled to two weeks of vacation.
 
Benefits

 
You will be eligible to immediately participate in Kodak's Flexible Benefits
Plan, which includes health and dental coverage, long-term disability coverage,
life insurance and eligibility for long-term care insurance.  You will also be
eligible for coverage under Kodak's Short-Term Disability Plan.
 
You will be eligible to participate in Kodak's Cash Balance Plus retirement
program.  The enclosed brochure describes this plan in more detail.
 
As part of the Cash Balance Plus program, you will be eligible to participate in
Kodak's 401(k) plan, commonly known as “SIP,” immediately upon your
employment.  You can roll over amounts distributed from other eligible
retirement plans into SIP as provided under the plan.
 
As a Kodak executive, you are included within the scope of the Eastman Kodak
Company Executive Protection Plan.  In the event that you become eligible to
receive benefits under the Executive Protection Plan, it is agreed that you
waive any and all rights to receive the Gross-Up Payment as defined and
described in Exhibit D of the Executive Protection Plan.
 
Employment Preconditions

 
This conditional offer of employment is subject to the following conditions and
may be withdrawn by Kodak due to your inability to satisfy any one or more of
these conditions.  By signing this letter, you agree and acknowledge that Kodak
may perform the activities contemplated below in order to verify the conditions.
 
A.  
Drug Test.  You are required to complete a drug screen as part of your
pre-employment checks before this offer and your acceptance become final.  This
will be at Kodak's expense.  This offer is contingent upon a negative drug
screen urinalysis test result and other pre-employment assessments.  Upon
acceptance of this offer, our talent acquisition department will be sending you
a new hire package via express mail.  Included in your new hire packet will be
two forms regarding your drug screen.  Please review this information
immediately upon receipt of the package.  There will be instructions regarding
where to have this test completed.  The drug screen must be completed within 48
hours of your receipt of this package.  If you have any questions, please
contact us.

 

 
3

--------------------------------------------------------------------------------

 



 
B.  
Background Check (Past Employment, Social Security Number, Criminal, Education,
Credit History, etc.)  Kodak will verify your past employment history and your
social security number and conduct a check of your education, credit history,
and criminal convictions records.  This offer is contingent upon these
verifications and checks being acceptable to Kodak.  Sterling Testing Systems of
249 West 17th Street 6th floor, New York, NY 10001 has been engaged by Kodak to
conduct the verifications and checks.  Attached is the Consent and Authorization
form that authorizes Kodak to conduct these verifications and checks.

 
C.  
Kodak Health Questionnaire. Upon successful completion of the drug test and
background check, you will receive a health questionnaire with instructions to
submit to our medical department.

 
D.  
FORM I-9.  Kodak is required by Immigration and Naturalization Service
regulations and Federal Law to verify identity and authorization to work of all
prospective employees.  Upon acceptance of this offer, this form will be
provided to you electronically through our on-boarding system.  Further
clearance may be required for foreign nationals under applicable Export
Administration Regulations (15 CRF, 734.2(b) (ii), 736.2(b)(10) and 740.6).

 
Confidential Information

 
It is important that the relationship between you and Kodak be established at
the outset so as to enable you to properly safeguard confidential information
which you may have acquired from your previous employer(s).  "Confidential
Information" is defined as trade secret information, confidential business or
technical information or know-how that you learned through any previous
employment or consulting relationship, is proprietary to another party and is
not generally known to the public.
 
Kodak is committed to adhere to ethical business practices and respects the
intellectual property rights of others.  By accepting this offer, you confirm
that you are not bound by any restrictive covenant, non-competition agreement,
non-solicitation agreement or other circumstance that would prevent you from
accepting this position or limit your ability to perform the role for which you
have been hired.  You agree that you have returned or have not taken any
Confidential Information, you will not bring any Confidential Information with
you to Kodak, and you will not use or disclose any Confidential Information
during the course of your employment at Kodak.
 
Further, by accepting this conditional offer, you confirm that you will take all
necessary steps to safeguard the Confidential Information you may have acquired
or know from pervious employment or consulting work.  You agree to inform us
immediately if, at any time, you believe that any duties, assignments, projects
or responsibilities at Kodak would require you to use or disclose any
Confidential Information that you are bound to protect.  In advising us of your
concerns, be sure to describe the circumstances in general terms and in a manner
that avoids disclosing any such Confidential Information.
 
 


 

 
4

--------------------------------------------------------------------------------

 

 
Executive Employee's Agreement
 
Attached is a copy of the Eastman Kodak Company's Executive Employee's
Agreement.  All employees are required to sign the Employee's Agreement as a
condition of employment.  It is understood that Section 4.7 of the Executive
Employee’s Agreement is consistent with Section 4.1, such that the terms of
Section 4 in entirety are enforceable during your employment at Kodak, including
the period of time you are employed in California, but that, after your
employment terminates, Section 4 will not be in effect to the extent that you
reside in California and with respect to that period of time which you were
employed in California.  Upon acceptance of this offer, this form will be
provided to you electronically through our on-boarding system.
 
No Conflicting Legal Obligations

 
By signing this letter, you represent that you are not subject to any
restrictions, particularly, but without limitation, in connection with any
previous employment, which prevent you from entering into and performing your
obligations under this offer letter or which materially and adversely affect (or
may in the future, so far as you can reasonably foresee, materially affect),
your right to participate in the affairs of Kodak.
 
Severance Benefits
 
A.  
If, prior to the third anniversary of the date of your employment, Kodak
terminates your employment for reasons other than "Cause" or "Disability," as
those terms are defined below, or other than in the event of death, Kodak will
pay you a severance payment equal to 100% of the sum of your then-current annual
base salary plus your then-current annual target incentive EXCEL award.  This
severance payment will also be provided to you if, prior to the third
anniversary of the date of your employment, there is a reduction in your total
annual target cash compensation of at least ten percent (10%), or if you are
involuntarily required to relocate, and, as a result of either such action, you
elect to terminate your employment within thirty (30) days of notice from Kodak
concerning the reduction in compensation or relocation, provided that: (i) you
furnish written notice to Kodak of any such intention to terminate, within
fifteen (15) days of the date of notice from Kodak, and (ii) any reductions in
compensation that are made on a temporary basis in the discretion of the
Compensation Committee shall not be considered a reduction in total target cash
compensation for purposes of this provision.

 
 
The severance allowance will be paid as soon as administratively practicable
after your separation from service (within the meaning of Internal Revenue Code
Section 409A) or, if applicable to you, the expiration of the six-month waiting
period following separation from service that the Company requires for certain
executive employees as a result of Internal Revenue Code Section 409A (no
interest will be paid during the six-month waiting period).  Payments will be
substantially equivalent to the payroll amounts you received as an employee and
generally will be made consistently with Kodak's normal payroll cycles
(currently bi-weekly), but no less frequently than monthly.
 

 
5

--------------------------------------------------------------------------------

 

This severance allowance shall be paid to you in lieu of any other severance,
termination, or separation pay or benefit for which you may otherwise be
entitled, including but not limited to any Termination Allowance Benefits
payable to you under Kodak's Termination Allowance Plan ("TAP"), Special
Termination Program benefits under the Kodak Retirement Income Plan (“KRIP”), or
any successor plan thereto.  Notwithstanding the immediately preceding sentence,
in the unlikely event it is ever determined by the plan administrator or a court
of competent jurisdiction that you are entitled to the benefits described above
under TAP or KRIP, the portion of this severance allowance equal to the amount
of aforementioned benefits under TAP or KRIP will be treated as paid pursuant to
TAP or KRIP, as applicable, not pursuant to this letter, and this severance
allowance will be reduced by the amount of such TAP or KRIP benefits.  This
severance allowance will also be reduced by the amount of any unemployment
insurance benefits you receive.


In no event shall any of this severance allowance be "benefits bearing."  Kodak
shall withhold from this severance allowance all income, payroll and employment
taxes required by applicable law or regulation to be withheld.
 
In the event you breach any of the terms of the Eastman Kodak Company Employees'
Agreement described above or the Agreement, Waiver and Release described below,
in addition to and not in lieu of, any other remedies that Kodak may pursue
against you, no further severance allowance payments will be made to you
pursuant to this Section and you agree to immediately repay to Kodak all moneys
previously paid to you pursuant to this Section.
 
B.  
Agreement, Waiver and Release.  In order to receive the severance allowance
described in this section, you must execute immediately prior to your
termination of employment a waiver, general release and covenant not to sue in
favor of Kodak (the "Agreement, Waiver and Release"), in a form satisfactory to
the Chief Human Resources Officer of Kodak.

 
C.  
Cause. For purposes of this letter, "Cause" shall mean:

 
i.  
your continued failure, for a period of at least 30 calendar days following a
written warning, to perform your duties satisfactorily; or

 
ii.  
your failure to follow a lawful written directive of the Chief Executive Officer
or your supervisor; or

 
iii.  
your willful violation of any material rule, regulation, or policy that may be
established from time to time for the conduct of Kodak's business; or

 
iv.  
your unlawful possession, use or sale of narcotics or other controlled
substances, or, performing job duties while illegally used controlled substances
are present in your system; or

 
v.  
any act of omission or commission by you in the scope of your employment (a)
which results in the assessment of a civil or criminal penalty against you or
Kodak, or (b) which in the reasonable judgment of your supervisor could result
in a material violation of any foreign or U.S. federal, state or local law or
regulation having the force of law; or

 
vi.  
your conviction of or plea of guilty or no contest to any crime involving moral
turpitude; or

 
vii.  
any misrepresentation of a material fact to, or concealment of a material fact
from, your supervisor or any other person in Kodak to whom you have a reporting
relationship in any capacity; or

 
viii.  
your breach of Kodak's Business Conduct Guide or the Eastman Kodak Company
Executive Employee's Agreement.

 
D.  
Disability.  For purposes of this letter, the term "Disability" means disability
under the terms of the Kodak Long-Term Disability Plan.

 
Miscellaneous

 
By accepting this conditional offer of employment, you agree and acknowledge
that this offer letter contains the entire understanding between Kodak and
yourself with respect to your employment and supersedes all previous written or
oral negotiations, commitments, and agreements with respect to such subject
matter.
 
You are expected to devote your best efforts and all of your business time to
the affairs of Kodak.  You may, however, engage in any charitable, civic and
community activities, provided, however, such activity(ies) does (do) not
materially interfere with your duties and responsibilities.
 
Please also keep in mind that, regardless of any provision contained in this
letter to the contrary, your employment at Kodak is "at will".  That is, you
will be free to terminate your employment at any time, for any reason, and Kodak
is free to do the same.
 
As an officer of Kodak, you are an Insured Person under, and entitled to the
full protection offered by, Kodak’s Directors and Officers Liability Insurance
program.
 
You agree to keep the existence of this letter confidential except that you may
review it with your financial advisor, attorney or spouse/partner and with me or
my designee.
 
If any portion of this letter is deemed to be void or unenforceable by a court
of competent jurisdiction, the remaining portions will remain in full force and
effect to the maximum extent allowed by law.  The parties intend and desire that
each portion of this letter be given the maximum possible effect by law.
 
You agree that except as prohibited by law, any obligations to repay Kodak that
may arise under the terms of this letter may be satisfied by Kodak, at its
option or without prior notice to you, by its set-off against any amounts
payable by Kodak to you, including compensation or benefits, at the time of your
termination of employment for or on any account of any reason.  Kodak will
advise you of any set-off effected under this paragraph.  This paragraph shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which Kodak is at any time otherwise entitled
(whether by operation of law, contract or otherwise).  By way of clarification,
no provision authorizing set-off shall authorize Kodak to accelerate any payment
subject to Section 409A in any manner not authorized by the Treasury
Regulations.
 
To extent that the terms of this Agreement relate to a compensation or benefit
plan, such terms are subject to the provisions of the applicable governing
documents (such as plan documents, administrative guides and award notices),
which are subject to change.
 
All compensation and benefits provided under this Agreement will be administered
by the Kodak employee with the title Director of Human Resources for Kodak
("Administrator").  The Administrator will have total and exclusive
responsibility to control, operate, manage and administer such compensation and
benefits in accordance with their terms and all the authority that may be
necessary or helpful to enable him to discharge his responsibilities with
respect to them.  Without limiting the generality of the preceding sentence, the
Administrator will have the exclusive right to: interpret this Agreement, decide
all questions concerning eligibility for and the amount of compensation and
benefits payable, construe any ambiguous provision, correct any default, supply
any omission, reconcile any inconsistency, and decide all questions arising in
the administration, interpretation and application of this Agreement.  The
Administrator will have full discretionary authority in all matters related to
the discharge of his responsibilities and the exercise of his authority,
including, without limitation, his construction of the terms of this Agreement
and his determination of eligibility for compensation and benefits.  It is the
intent of the parties hereto, that the decisions of the Administrator and his
actions with respect to this Agreement will be final and binding upon all
persons having or claiming to have any right or interest in or under this
Agreement and that no such decision or actions shall be modified upon judicial
review unless such decision or action is proven to be arbitrary or capricious.
 
The arrangements described in this letter are intended to comply with Section
409A of the Internal Revenue Code to the extent such arrangements are subject to
that law, and this letter shall be interpreted and administered in accordance
with such intention.  The parties agree that they will negotiate in good faith
regarding amendments necessary to bring the arrangements into compliance with
the terms of that Section or an exemption therefrom as interpreted by guidance
issued by the Internal Revenue Service; provided, however, that Kodak may
unilaterally amend this Agreement for purposes of compliance if, in it's sole
discretion, Kodak determines that such amendment would not have a material
adverse effect with respect to your rights under the Agreement.  The parties
further agree that to the extent an arrangement described in this letter fails
to qualify for exemption from or satisfy the requirements of Section 409A, the
affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service.  In such
circumstances Kodak will administer the letter in a manner which adheres as
closely as reasonably possible to the existing terms and intent of the letter
while complying with Section 409A.  This paragraph does not restrict Kodak's
rights (including, without limitation, the right to amend or terminate) with
respect to arrangements described in this letter to the extent such rights are
reserved under the terms of such arrangements.
 
This letter, and its interpretation and application, will be governed and
controlled by the laws of the State of New York without giving effect to
principles of conflicts of laws.
 
* * * * *
 

 
6

--------------------------------------------------------------------------------

 

 
Please respond to this conditional offer of employment by September 27, 2010 if
you find it acceptable.  Please acknowledge this by signing your name on the
signature line provided and returning the signed original of this letter and the
Consent and Authorization form directly to Robert L. Berman, Chief Human
Resources Officer, Eastman Kodak Company, 343 State Street, Rochester, New York
14650 (Tel. 585-724-7674; Fax 585-724-1089).
 
Please feel free to contact me at 585-724-7674 if you have any questions.
 
 
Sincerely,
 




                                                                                        
       /s/ Robert L. Berman


Robert L. Berman
Chief Human Resources Officer
Senior Vice President
Eastman Kodak Company






RLB:SMW
Attachments


cc:
Antonio M. Perez, Chairman and Chief Executive Officer

 
Philip J. Faraci, President and Chief Operating Officer







Signature:
           /s/ Pradeep Jotwani
 
Date:
   
Pradeep Jotwani
 










 
7

--------------------------------------------------------------------------------

 
